Per Curiam:
One of the questions necessarily involved in this submission was whether the judgment against Shupe, in favor of the defendant garnishee, was collusive and fraudulent as to the plaintiff in this case. On behalf of the garnishee, it was contended that the same question arose in the distribution of the fund raised by the sheriff’s sale of property sold upon his judgment, and was conclusively settled by the decree in that case. The *542learned referee rightly held, as matter of law, that the question was involved in that proceeding, and having been passed upon, it became res adjudicata. The judgment in favor of the garnishee defendant was the logical result of that conclusion of law. It is unnecessary to notice other questions that were considered and disposed of by the referee.
Judgment affirmed.